United States Court of Appeals
                       For the First Circuit

No.   03-1266

  JOHN DOE I, JOHN DOE II, JOHN DOE III, JOHN DOE IV, JANE DOE I,
    SUSAN E. SCHUMANN, CHARLES RICHARDSON, NANCY LESSIN, JEFFREY
    MCKENZIE, JOHN CONYERS, DENNIS KUCINICH, JESSE JACKSON, JR.,
SHEILA JACKSON LEE, JIM MCDERMOTT, JOSÉ E. SERRANO, SALLY WRIGHT,
 DEBORAH REGAL, ALICE COPELAND BROWN, JERRYE BARRE, JAMES STEPHEN
       CLEGHORN, LAURA JOHNSON MANIS, SHIRLEY H. YOUNG, JULIAN
  DELGAUDIO, ROSE DELGAUDIO, DANNY K. DAVIS, MAURICE D. HINCHEY,
  CAROLYN KILPATRICK, PETE STARK, DIANE WATSON, LYNN C. WOOLSEY,

                       Plaintiffs, Appellants,

                                 v.

                   GEORGE W. BUSH, President,
            DONALD H. RUMSFELD, Secretary of Defense,

                       Defendants, Appellees.


                                Before
                        Lynch, Circuit Judge,
                Cyr and Stahl, Senior Circuit Judges.

                           ORDER OF COURT
                       Entered March 18, 2003

          Plaintiffs have filed a "petition for rehearing on an
emergency basis," relying on events which have occurred since the
court's Opinion of March 13, 2003. As we said in that opinion,
"Ripeness doctrine involves more than simply the timing of the
case. It mixes various mutually reinforcing constitutional and
prudential considerations."    Although some of the contingencies
described in our opinion appear to have been resolved, others have
not. Most importantly, Congress has taken no action which presents
a "fully developed dispute between the two elected branches." Thus
the case continues not to be fit for judicial review.          See
Massachusetts v. Laird, 451 F.2d 26, 34 (1st Cir. 1971).
          The petition is denied.

                                By the Court:

                                _________/S/_____________________
                                Richard Cushing Donovan, Clerk




[cc: Mr. Bonifaz, Ms. Bonifaz, Ms. Burnham, Mr. Stern, Mr.
Henderson, Mr. Sullivan, Mr. Hunt, Mr. Garvey, Mr. Lepore, Mr. Lev,
Mr. Letter, Mr. McIntosh, Mr. Katsas, Mr. Young, Mr. Avery, Mr.
Dunkelbarger, Mr. Webb, and Mr. Phlegar.]